Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Means for processing”, “Means for tracking”, “Means for managing power consumption” in claim 18.
Means for processing is equivalent to processing circuitry
Means for tracking is equivalent to tracking circuitry

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayanan et al [20150378412], further in view of Gendler [20200310509]  

As to Claim 1,
Suryanarayanan et al [20150378412] teaches A data processing apparatus comprising:
 	processing circuitry to process an event stream comprising one or more high power events; tracking circuitry to track the one or more high power events [0123: “The allocation tracking logic 1608 can detect, at an input of the OOO 1604, any instance of one or more instructions identified as a "high power instruction," e.g., the instruction may result in high power consumption during execution of the instruction” and 0162: “instances of high power instructions are counted (detected at decision diamond 1904) and high power events are counted (e.g., including a count of instruction high power events from a monitor of power usage for each N-cycle window ”] ; and
 	power management circuitry to manage power consumption [0162: “If it is decided that the voltage guardband is to be changed, continuing to block 1928 a request is sent to a power control unit  (PCU) to change the voltage guardband. Advancing to decision diamond 1930, if an indication of a change in guardband voltage is received from the PCU (e.g., at the state control logic), moving to block 1932 a change in state is effected (e.g., from .alpha. to .beta., from .beta. to .gamma., etc.); otherwise, the change in state is delayed until the indication of voltage change is received from the PCU ”] , 	wherein the power management circuitry is adapted to control an extent to which execution by the processing circuitry of Throttling the flow of instructions may serve to reduce the risk of voltage droop associated with high power consumption in the core 1602.sub.0. ” and 0126: “ In some embodiments the reactive memory instruction tracking logic 1616 may send an indication to the watchdog tracking logic 1618 of each memory instruction high power event and the watchdog tracking logic 1618 can maintain a count of memory instruction high power events.”- throttling of the certain level by counting the instruction number is an extent of restriction. Further see 0135: “if a high-power .mu.op is detected, the .mu.op allocation tracking logic 1714 sends an indication to the OOO 1715 to throttle execution of instructions, e.g., reduce throughput of instructions for execution (e.g., by periodically halting flow for one cycle, or by halting and restarting execution, or by another throttling technique”- adapted to control the high power operation instruction] 

the tracking circuitry is adapted to count, for each of a plurality of micro- intervals, a number of the one or more high power events processed by the processing circuitry; the tracking circuitry is adapted to count, for a macro-interval comprising the plurality of micro-intervals, a number of the micro-intervals for which the number of the one or more high power events processed by the processing circuitry exceeds an occurrence threshold [0124: “ the reactive instruction tracking logic 1610 can detect dynamic changes in performance (e.g., power consumption) by comparison of a first count and type of instructions, executed in a first time window, to a second count and type of instructions executed in a second time window. Such dynamic changes may be associated with a high power event in the execution logic 1606. The reactive instruction tracking logic 1610 may signal to the OOO 1604 to throttle throughput of instructions based upon one or more such comparisons, e.g., comparisons of successive time windows over a span of time.”- first time window and second time window is equivalent to plurality of micro-intervals and 0162: “instances of high power instructions are counted (detected at decision diamond 1904) and high power events are counted (e.g., including a count of instruction high power events from a monitor of power usage for each N-cycle window ” and 0113: “ A high power event may be an event in which power consumed rises rapidly from a previously lower level, such as a precipitous rise in power usage in a relatively short time interval”- event is the power rise from a previous level, the previous lower  level is equivalent to threshold]   ; 
and the tracking circuitry is adapted to count, for the macro-interval, the number of micro-intervals for which the number of the one or more high power events processed by the processing circuitry exceeds each of a plurality of occurrence thresholds [[0124: “ the reactive instruction tracking logic 1610 can detect dynamic changes in performance (e.g., power consumption) by comparison of a first count and type of instructions, executed in a first time window, to a second count and type of instructions executed in a second time window. Such dynamic changes may be associated with a high power event in the execution logic 1606. The reactive instruction tracking logic 1610 may signal to the OOO 1604 to throttle throughput of instructions based upon one or more such comparisons, e.g., comparisons of successive time windows over a span of time.”- first time window and second time instances of high power instructions are counted (detected at decision diamond 1904) and high power events are counted (e.g., including a count of instruction high power events from a monitor of power usage for each N-cycle window ” and 0113: “ A high power event may be an event in which power consumed rises rapidly from a previously lower level, such as a precipitous rise in power usage in a relatively short time interval”- event is the power rise from a previous level, the previous lower  level is equivalent to threshold, high power events are counted in each of the window cycle therefore it has to cross power consumption of the lower level to be counted as a  power event, when at each  window power events are counted, its level or threshold has to be crossed. ]

But does not explicitly teach by controlling a voltage supply and a frequency of a clock signal provided to the processing circuitry

However Gendler [20200310509] teaches circuitry to manage power consumption by controlling a voltage supply and a frequency of a clock signal provided to the processing circuitry [0273: “Diamond 2820 may include determining whether the measured current level exceeds a threshold value. For example, referring to FIG. 27, the control logic 2712 may compare the measured current level to a threshold value stored in the parameter data 2714. ” and 0274:  “ the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 by a first amount (e.g., a 5% reduction, a 2% reduction, soft throttling may be performed for a specified time period”- throttling can be done when the power is exceeded.]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Suryanarayanan  and Gendler because both are directed toward controlling power consumption. Furthermore, Gendler improves upon the teaching of Suryanarayanan and teaching of Gendler by being able to control voltage and frequency when the consumption exceeds the threshold such that system can be operated smoothly operate without necessarily needing extra power.

As to claim 2, 
Suryanarayanan teaches wherein the event stream comprises one or more instructions; and the one or more high power events comprise one or more high power instructions [0200: “reactive instruction tracking means for detecting one or more instruction high power events associated with execution of instructions by the first core. The reactive instruction tracking means, responsive to detection of the onset of an instruction high power event, is further for indicating to dispatch logic to throttle input of the instructions to the execution logic”].

As to claim 3,
 stream [0128: “re-assigning a classification of one or more instructions to/from a high-power classification, or
by changing a weight associated with one or more instructions (reflecting a power consumption associated with those instructions). ”- weight of the power consumption of the instructions are higher therefore its named high power instruction, the high power consuming instructions consume more power than the average or else it will be renamed or reclassified to general instructions ] .

As to claim 4,
Suryanarayan teaches the one or more high power events comprise a subset of instruction types [0114: “a static detector may detect a `high risk` instruction class present in the pipeline, e.g., at least one of the instructions ("high power instruction" herein) may result in high power usage when executed. Such high power instructions may include, but are not limited to, e.g., floating point multiply instructions, single-instructionmultiple- data (SIMD) instructions, and other instructions. ”- different type of instructions are provided].

As to claim 5, 
Suryanarayanan teaches wherein the subset of instruction types comprises Vector Instructions [0114: “a static detector may detect a `high risk` instruction class present in the pipeline, e.g., at least one of the instructions ("high power instruction" herein) may SIMD or vector data of 128 or 256 bits”- SIMD data are equivalent to vector data, also according to instant application ] .

As to claim 6,
Gendler teaches the power consumption circuitry is adapted to keep power consumption of the data processing apparatus below a power limit by controlling the extent to which execution by the processing circuitry of the high power events is restricted [0273-0274: “If it determined at diamond 2820 that the measured current level does not exceed the threshold value, the method 2800 may return to block 2810 (i.e., to continue measuring the current level). However, if it determined at diamond 2820 that the measured current level exceeds the threshold value, then the method 2800 may continue at block 2830…..Block 2830 may include performing soft throttling for the processing component. For example, referring to FIGS. 26-27, the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 ” and 0275: “Diamond 2850 may include determining whether the measured current level exceeds the threshold value. If the measured current level does not exceed the threshold value, the method 2800 may return to block 2810. However, if it determined at diamond 2850 that the measured 

As to claim 7,
Gendler teaches the power consumption circuitry is adapted to smooth peaks in power consumption of the data processing apparatus by controlling the extent to which execution by the processing circuitry of the high power events is restricted [0273: “Diamond 2820 may include determining whether the measured current level exceeds a threshold value. For example, referring to FIG. 27, the control logic 2712 may compare the measured current level to a threshold value stored in the parameter data 2714. ” and 0274:  “ the control logic 2712 may interact with the power control unit 2730 to reduce the operating frequency and/or a voltage provided to the processing engine 2620 by a first amount (e.g., a 5% reduction, a 2% reduction, and so forth). In some examples, the control logic 2712 may send a request for a specific reduced operating frequency to the power control unit 2730. In some embodiments, the soft throttling may be performed for a specified time period”]

As to claim 8, 
Suryanarayanan teaches wherein the tracking circuitry is adapted to count the one or more high power events [0125: “The reactive instruction tracking logic 1610 can indicate each high power event to the watchdog tracking logic 1618, which can maintain a count 

As to claim 9, 
Suryanarayanan teaches wherein the tracking circuitry is adapted to count, for each of a plurality of micro-intervals, a number of the one or more high power events processed by the processing circuitry; and the tracking circuitry is adapted to count, for a macro-interval comprising the plurality of micro-intervals, a number of the micro-intervals during which the number of the one or more high power events processed by the processing circuitry exceeds an occurrence threshold [0124: “ the reactive instruction tracking logic 1610 can detect dynamic changes in performance (e.g., power consumption) by comparison of a first count and type of instructions, executed in a first time window, to a second count and type of instructions executed in a second time window. Such dynamic changes may be associated with a high power event in the execution logic 1606. The reactive instruction tracking logic 1610 may signal to the OOO 1604 to throttle throughput of instructions based upon one or more such comparisons, e.g., comparisons of successive time windows over a span of time.”- first time window and second time window is equivalent to plurality of micro-intervals] 

As to claim 10, 
Gendler teaches the power management circuitry defines a plurality of power configurations; each of the power configurations defines a value for each of the voltage supply, the frequency of the clock signal, and the extent to which execution by the frequency and/or supply voltage by a relatively smaller amount (e.g., 2%, 5%, 7%), while the hard throttling may reduce the operating frequency and/or supply voltage
By a relatively larger amount (e.g., 20%, 30%). In some embodiments, the soft throttling may be initiated in response to detection of a power spike. As used herein, “power spike" refers to the level of electrical current or power exceeding a threshold. If the soft
Throttling resolves the power spike, the processor may be returned to a normal operation. However, if the power spike was not resolved after completing the soft throttling, the hard throttling may be initiated to further address the power spike ” and 
0046: “a processor can include multiple so-called bin frequencies above the P1 guaranteed maximum frequency, exceeding to a maximum peak frequency of the particular processor, as fused or otherwise written into the processor during manufacture. In addition, according to one OSPM mechanism, a processor can operate at various power states or levels. With regard to power states, an OSPM
mechanism may specify different power consumption states, generally referred to as C-states, C0, C1 to Cn states. When a core is active, it runs at a C0 state, and when the core is idle it may be placed in a core low power state, also called a core non-zero C-state (e.g., C1-C6 states), with each C-state being at a lower power consumption
power states of
the processing engines 2620. For example, the power control unit 2630 may control operating frequencies, voltage levels, and so forth. The configuration storage 2640 may include data used by the power control unit 2630 to control power states”- voltage and frequency of each power states is controlled and each state has its own specific threshold and when threshold is exceeded it’s a spike, therefore, when power control unit controls the power states, essentially it is controlling high power events.]

As to claim 11, 
Gendler teaches across the plurality of power configurations, as at least one of the voltage supply and the frequency of the clock signal decreases, the extent to which execution by the processing circuitry of the high power events is restricted decreases [ “the power limit logic 2625 may perform multistage throttling including at least a soft throttling stage and a hard throttling stage. The soft throttling may reduce the operating frequency and/or supply voltage by a relatively smaller amount, and the hard throttling may reduce the operating frequency and/or supply voltage by a relatively larger amount. In some examples, the reduction percentage of the hard throttling may be at least an integer multiple of the reduction percentage of the soft throttling, where the integer is two or greater (e.g., 5.times. 4.times., and so forth)” ] 



Suryanarayan teaches the power management circuitry causes the high power events to be restricted by throttling the rate at which the high power events are processed by the processing circuitry.[ 0126: “In some embodiments the reactive memory instruction tracking logic 1616 may send an indication to the watchdog tracking logic 1618 of each memory instruction high power event and the watchdog tracking logic 1618 can maintain a count of memory instruction high power events. ”- count of the high power events instruction is maintained which means which processing of the these events are maintained or restricted to certain level and 0146: “Watchdog tracking logic 1764 maintains a history of power events received from the reactive .mu.op tracking logic 1716 and the reactive memory .mu.op tracking logic 1760. State control logic 1766 receives input from the watchdog tracking logic 1764 and from the .mu.op allocation tracking logic 1714, and the state control logic 1766 may determine, based on activity level (e.g., .mu.op execution rate and high power instructions), ” and 0188: “when executed by a machine, cause the machine to detect an onset of a memory instruction high power event associated with execution of at least one memory instruction of a plurality of memory instructions in a memory instruction execution queue, and to throttle a rate of execution of the memory instructions responsive to detection of the onset of the memory instruction high power event. ”].]

As to claim 16, 
Suryanarayan the tracking circuitry is adapted to count, for each of a plurality of micro-intervals, a number of the one or more high power events processed by the processing for each N-cycle window of time. Proceeding to decision diamond 1910, if an instruction high power event is detected an indication of the instruction high power event is sent to watchdog tracking logic (block 1924) and continuing to decision diamond 1911 if the state control logic permits throttling, advancing to block 1912 dispatch of instructions is throttled ” and 0187: “the reactive memory instruction tracking logic is further to input to watchdog tracking logic a memory instruction high power event indication for each memory instruction high power event detected, and the watchdog tracking logic is to store a count of memory instruction high power events detected by the reactive memory instruction tracking logic during a second time period and to determine whether to issue the indication of at least one high power event to the state control logic based at least in part on the count of memory instruction high power events. ” and 0188: “when executed by a machine, cause the Machine to detect an onset of a memory instruction high power event associated with execution of at least one memory instruction of a plurality of memory instructions in a memory instruction execution queue, and to throttle a rate of execution of the memory instructions responsive to detection of the onset of the memory instruction high power event. ”]

As to claim 17, 

As to claim 18, 
Combination of Suryanaran, Shaw and Gendler teach this claim according to the reasoning set forth in claim 1 supra.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
Applicant has integrated limitation of claim 12 which was dependent on 10 and objected without incorporating claim 10 and removing some limitation from the claim. Examiner with further assessing claims limitation, has r provided further detailed mapping in the claim rejection above. 


Allowable Subject Matter
Claim 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187